PER CURIAM:
The claimant and respondent have filed a written stipulation reflecting that the respondent was engaged in blasting activities on November 11,1975, near West Hamlin in Lincoln County; that as a result of the blasting, five panels of claimant’s house trailer were damaged, and that $306.00 is a fair and equitable estimate of the damage sustained by the claimant. Believing that liability exists on the part of respondent and the damages are reasonable, an award of $306.00 is directed in favor of the claimant.
Award of $306.00.